Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-10-2004

A.M. v. Luzerne Cty Juvenile
Precedential or Non-Precedential: Precedential

Docket No. 03-3075




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"A.M. v. Luzerne Cty Juvenile" (2004). 2004 Decisions. Paper 558.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/558


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        PRECEDENTIAL

   UNITED STATES COURT OF                        Appeal from the United States
APPEALS FOR THE THIRD CIRCUIT                            District Court
                                            for the Middle District of Pennsylvania
                                                 (D.C. Civil No. 01-cv-01276)
             No. 03-3075                                District Judge:
                                                  Honorable A. Richard Caputo

A.M., by and through his next friend and
            mother, J.M.K.,                         Argued April 16, 2004
                 Appellant
                                           Before: RENDELL, STAPLETON and
                   v.                              LAY*, Circuit Judges.

  LUZERNE COUNTY JUVENILE                           (Filed June 10, 2004)
        DETENTION CENTER,
   a department of Luzerne County,
               Pennsylvania;               Marsha L. Levick
 *SANDRA M. BRULO, individually            Lourdes M. Rosado [ARGUED]
       and in her official capacity        Juvenile Law Center of Philadelphia
 as chief administrator of the Luzerne     1315 Walnut Street, 4th Floor
  County Juvenile Detention Center;        The Philadelphia Building
LOUIS P. KWARCINSKI, individually          Philadelphia, PA 19107
       and in his official capacity         Counsel for Appellant
  as deputy chief probation officer in
     charge of the Luzerne County          Sean P. McDonough [ARGUED]
       Juvenile Detention Center;          Dougherty, Leventhal & Price
     JEROM E PRAWDZIK, in his              75 Glenmaura National Blvd.
           individual capacity;            Moosic, PA 18507
  CHRISTOPHER TRAVER, in his                Counsel for Appellees Luzerne
           individual capacity;             County Juvenile Detention Center,
  CHRISTOPHER PARKER, in his                Sandra Brulo, Louis P. Kwarcinski,
           individual capacity;             Elaine Yoziak, Christopher Traver,
    MICHAEL CONSIDINE, in his               Christopher Parker, Michael
           individual capacity;            Considine, and Jerome Prawdzik
  MARK PUFFENBERGER, M .D.,
         in his official capacity;
   ELAINE YOZVIAK, R.N., in her
            individual capacity
                                           *Honorable Donald P. Lay, Senior Circuit
    *(Amended per Clerk's Order dated      Judge for the Eighth Circuit, sitting by
              8/14/03)                     designation.
James A. Doherty, Jr. [ARGUED]                    adjudicated delinquent and awaiting final
Scanlon, Howley, Scanlon & Doherty                disposition and placement, and remained
321 Spruce Street                                 there until August 19, 1999.1
1000 Bank Towers
Scranton, PA 18503                                       While at the Center, A.M. was
 Counsel for Appellee                             physically assaulted by other juvenile
 Mark Puffenberger, M.D.                          residents 2 on numerous occasions. On July
                                                  26, 1999, A.M. reported that other
                                                  residents had, among other things, spit on
                                                  him, punched him in the arm, put his head
      OPINION OF THE COURT                        in a garbage can, and thrown urine on his
                                                  bed. An incident report completed by one
                                                  of the Center’s child-care workers, dated
LAY, Circuit Judge.                               August 1, 1999, states that A.M . was hit
                                                  on the back of the head with a ping-pong
        A.M ., by and through his next            paddle thrown by another resident.
friend and mother, J.M.K., filed suit under       Another incident report, dated August 2,
42 U.S.C. § 1983 and state tort law against       1999, relates that A.M. sustained a wound
the Luzerne County Juvenile Detention             to his chest. The wound would not stop
Center (the “Center”) and several of its          bleeding, and A.M. was taken to the
administrators and staff, alleging they           hospital for treatment. Other incident
violated his substantive due process rights       reports were completed by the Center’s
by failing to protect him from harm while         child-care workers on an almost daily basis
he was detained at the Center. The District       between August 2 and August 16, 1999.
Court granted summary judgment in favor           These reports reveal that other residents
of all Defendants and declined to exercise        punched A.M. in the face, hit him, choked
supplemental jurisdiction over the                him, “whipped” him in the eye with a
remaining state law claims. A.M. appeals.         towel, and threatened him with physical
For the reasons that follow, the District         harm. The assaults left A.M. with multiple
Court’s order granting summary judgment           bruises over his body, puncture wounds,
will be reversed in part and affirmed in          black eyes, and swollen lips. The assaults
part.
                                                    1
                                                      At the time of his detention, A.M . was
          I. BACKGROUND
                                                  thirteen years old, 4'11" tall, and about 92
                                                  pounds.
       On July 12, 1999, A.M. was
arrested in Lake Township, Pennsylvania,                2
                                                       The parties consistently refer to the
for indecent conduct. He was taken to the         youths detained at the Center as
Center, a secure detention facility for           “residents.” For ease of reference, we will
children alleged to be delinquent or              use the same designation.

                                              2
also caused A.M . to suffer humiliation,           Dr. Gitlin’s diagnosis of A.M. included a
fear, and emotional distress.                      Global Assessment Functioning scale of
                                                   20-30 out of a possible 100, indicating
        Prior to his detention, A.M. had           behavior that is “considerably influenced
eleven prior psychiatric inpatient                 by delusions or hallucinations or serious
hospitalizations for behavior problems,            impairment in communication or judgment
was seeing a psychiatrist in the                   . . . or inability to function in almost all
community, and had been taking                     areas.” Diagnostic and Statistical Manual
medication to treat his Attention Deficit          of Mental Disorders 32 (4th ed. 2000). Dr.
Hyperactivity Disorder (“ADHD”). A.M.              Gitlin stated that it was medically
suffered from several other mental and             necessary for A.M. to have a highly
behavioral disabilities, including anxiety         planned day, 7 days a week, 365 days a
disorder, depressive disorder, atypical            year, and for A.M. to receive medication
bipolar disorder, and intermittent explosive       on a continual basis in order to reduce his
disorder. The Center’s administrators and          impulsiveness and motor restlessness. Dr.
supervisors were made aware of these               Gitlin entered an order for A.M. to receive
facts upon A.M.’s admission to the Center          the medication dexedrine, and A.M. began
or shortly thereafter. A.M.’s mental and           receiving the medication on July 24, 1999.
behavioral problems were reflected in his          After Dr. Gitlin’s evaluation of A.M., and
behavior at the Center, which included             during the remainder of his detention, no
teasing and provoking other residents.             mental health professional was called in to
After A.M.’s admission to the Center, he           see A.M. or consult with the Center’s staff
initially did not receive any medication for       about A.M.’s behavior, despite the
his ADHD because the Center could not              ongoing difficulty child-care workers were
obtain the necessary authorization to refill       having with him.
his prescription.
                                                          During A.M.’s detention, the
       On July 23, 1999, a psychiatric             Center’s administrators directed that A.M.
evaluation was performed on A.M. by Dr.            should be placed on the girls’ side of the
Paul Gitlin for the purpose of assessing           Center for a majority of the day. However,
A.M.’s current mental health treatment             child-care workers periodically failed to
needs.    During the evaluation, A.M .             abide by this directive, which resulted in
complained to Dr. Gitlin about the                 A.M. being placed with boys who had
treatment he was subjected to by other             previously assaulted him.          On one
residents, and Dr. Gitlin observed that            occasion, A.M. was sent from the girls’
A.M. had a bruise on his arm. Dr. Gitlin           side to the boys’ side because he was
noted that A.M. had a long history of              “getting on the nerves” of a child-care
mental health and behavioral problems and          worker on the girls’ side.
that A.M . was having difficulty at the
Center because of his untreated ADHD.

                                               3
       On August 19, 1999, A.M.                   other children at Northwestern.
appeared in the Luzerne County Court of
Common Pleas, Juvenile Division, for a                   In July of 2001, A.M., by and
disposition hearing. At the conclusion of         through his next friend and mother,
the hearing, the court committed A.M. to          commenced a § 1983 and state tort action
Northwestern Intermediate Treatment               against the Center and the following
Facility (“Northw estern”) in                     administrators and staff: Sandra Brulo, the
Northumberland County, Pennsylvania, for          Center’s chief juvenile probation officer,
an indeterminate period of time.                  who acted as the Center’s chief
                                                  administrator; Louis Kwarcinski, the
       On the day of his admission to             Center’s depu ty chief of juvenile
Northwestern, John DeAngelo, a counselor          probation; Jerome Prawdzik, the detention
at Northwestern, saw that A.M. was                supervisor at the Center; Chris Traver,
bleeding from a puncture wound on his             Michael Considine, and Chris Parker,
chest. When DeAngelo asked A.M. about             former child-care workers at the Center;
the wound, A.M. told him that he had been         Elaine Yozviak, a former registered nurse
stabbed with an unknown object while at           at the Center; and Mark Puffenberger,
the Center. A.M. went on to describe to           M.D., a physician who provided contract
DeAngelo other physical assaults visited          services to the Center. The suit alleged
upon him by residents of the Center.              that the Defendants violated A.M.’s
DeAngelo proceeded to complete an                 substantive due process rights under the
incident report concerning the alleged            Fourteenth Amendment to be free from
physical assaults. DeAngelo reported that         harm and to receive appropriate medical
A.M. told him staff at the Center knew            treatment while in their custody.
about the assaults but did not do anything
to stop them. In addition to the incident
report, DeAngelo completed a Report of               II. DISTRICT COURT OPINION
Suspected Child Abuse, dated August 26,
1999, in which he recounted A.M.’s                       After discovery, the Defendants
allegations of abuse while at the Center          moved for summary judgment.       The
and inaction by the Center’s staff. The           District Court granted the Defendants’
Report states that A.M. feared this type of       motion on June 30, 2003.        In its
abuse would continue at each of his future        Memorandum accompanying the order
placements.     DeAngelo and another              granting summary judgment, the District
member of the Northwestern staff                  Court addressed each of A.M.’s claims
observed that A.M.’s eyes were black and          against the Defendants.
blue when he arrived at Northwestern and
that A.M. appeared to be very scared.                   Count One. Count One of A.M.’s
Northwestern staff indicated that A.M.            complaint alleged that the Center and
expressed fear that he would be hurt by           Brulo and Kwarcinski, in their official

                                              4
capacities, were liable for failing to protect                   The District Court granted summary
A.M. from harm and failing to treat him,                  judgment in favor of Dr. Puffenberger on
and that Dr. Puffenberger was liable in his               A.M.’s claims that Dr. Puffenberger failed
official capacity for failing to treat A.M .              to develop adequate medical policies for
                                                          the Center. The District Court assumed,
           A.M. alleged several deficiencies              for purposes of summary judgment, that
on the part of the Center, Brulo, and                     Dr. Puffenberger was responsible for
Kwarcinski as the basis for liability on                  developing such policies. However, the
Count One. The first allegation concerned                 District Court held that summary judgment
deficient hiring and staffing practices. The              was appropriate because there was no
District Court granted summary judgment                   direct causal connection between A.M.’s
in favor of Brulo and Kwarcinski on this                  injuries and the allegedly deficient medical
allegation, after concluding that A.M.                    policies.
failed to show a direct causal link between
A.M.’s injuries and the alleged hiring of                        Count Two. Count Two alleged
e m pl o ye es without the requisite                      that Brulo, Kwarcinski, and Prawdzik were
educational degree or the alleged                         liable in their individual capacities for
understaffing of the Center. The second                   failing to protect A.M. from harm and
allegation concerned inadequate training                  failing to treat him. The claims against
of the Center’s staff. The District Court                 Brulo, Kwarcinski, and Prawdzik in Count
granted summary judgment on this                          Two were based on their failure to develop
allegation because A.M. failed to present                 policies and their failure to adequately
e v i d e n c e f r o m w h i c h d e l ib e r a te       supervise the Center’s child-care workers.
indifference could be inferred. The third                 Because the District Court found that no
allegation concerned the lack of a written                child-care workers under the supervision
policy or protocol to ensure youth safety.                of these Defendants violated A.M.’s
The District Court granted summary                        constitutional rights, it granted summary
judgment to Brulo and Kwarcinski on this                  judgment in favor of Brulo, Kwarcinski,
allegation because there was no direct                    and Prawdzik in their individual
causal link between the lack of a policy                  capacities.
and A.M.’s alleged injuries. The final
allegation concerned the lack of policies                        Count Three. Count Three alleged
and procedures to address the mental and                  that Prawdzik, Traver, Parker, and
physical health needs of residents. On this               Considine were liable, in their individual
allegation, the District Court held that                  capacities, for failing to protect A.M. from
there was no evidence to suggest that the                 harm. A.M.’s claims against Prawdzik,
Defendants’ actions were deliberately                     Considine, Traver, and Parker were based
indifferent.                                              on allegations that the child-care staff
                                                          failed to intervene soon enough when
                                                          violence between A.M. and other residents

                                                      5
began to develop and failed to take A.M .          viewing “the underlying facts and all
for medical care.                                  reasonable inferences therefrom in the
                                                   light most favorable to the party opposing
        Regarding A.M.’s claims that the           the motion.” Pa. Coal Ass’n v. Babbitt, 63
child-care staff did not intervene soon            F.3d 231, 236 (3d Cir. 1995). Summary
enough, the District Court compared the            judgment is appropriately granted where
situation to a prison disturbance and              there is no genuine issue as to any material
considered whether the staff acted                 fact and the moving party is entitled to
“maliciously and sadistically to cause             judgment as a matter of law. Fed. R. Civ.
harm.” See Fuentes v. Wagner, 206 F.3d             P. 56(c). However, summary judgment
335, 345 (3d Cir. 2000). In the District           should not be granted where there is a
Court’s view, there was no evidence that           “genuine” dispute about a material fact,
the staff acted maliciously or sadistically.       “that is, if the evidence is such that a
With regard to the alleged failure of the          reasonable jury could return a verdict for
staff to take A.M. to the nurse on certain         the nonmoving party.”         Anderson v.
occasions, the District Court held that the        Liberty Lobby, Inc., 477 U.S. 242, 248
evidence did not support a conclusion that         (1986).
this was done with deliberate indifference
to a serious medical need of A.M ., since he              B. Substantive Due Process
sustained mostly bruises from the
altercations.                                              In order to maintain a § 1983 claim,
                                                   “a plaintiff must show that the defendant
       Count Four. Count Four alleged              deprived him of a right or privilege
that Dr. Puffenberger and Yozviak were             secured by the Constitution or laws of the
liable in their individual capacities for          United States while acting under color of
failing to treat A.M. The District Court           state law.” Williams v. Borough of West
granted summary judgment in favor of Dr.           Chester, Pa., 891 F.2d 458, 464 (3d Cir.
Puffenberger and Yozviak, concluding that          1989). Analysis of a § 1983 claim begins
any omissions by Yozviak did not amount            by identifying the “exact contours of the
to a wanton infliction of pain and the             underlying right said to have been
evidence against Dr. Puffenberger                  violated” and then determining “whether
suggested, at most, negligence.                    the plaintiff has alleged a deprivation of a
                                                   constitutional right at all.” Nicini v.
                                                   Morra, 212 F.3d 798, 806 (3d Cir. 2000);
           III. DISCUSSION                         County of Sacramento v. Lewis, 523 U.S.
                                                   833, 841 n.5 (1998).
         A. Standard of Review
                                                          There appears to be no dispute
      We review the District Court’s               between the parties that A.M. has a liberty
grant of summary judgment de novo,                 interest in his personal security and well-

                                               6
being, which is protected by the                    presents a situation where “forethought
Fourteenth Amendment. See Youngberg                 about [a resident’s] welfare is not only
v. Romeo, 457 U.S. 307, 315-19 (1982).              feasible but obligatory.” Id. We therefore
The question thus becomes whether A.M.              conclude that this case is properly
has adduced sufficient facts from which a           analyzed using the deliberate indifference
reasonable jury could conclude that the             standard. The circumstances of this case
Defendan ts’ conduct constituted a                  present a situation where the persons
violation of his constitutional rights. To          responsible for A.M. during his detention
answer this question, we must “determine            at the Center had time to deliberate
what level of conduct is egregious enough           concerning his welfare. See Leamer v.
to amount to a constitutional violation and         Fauver, 288 F.3d 532, 547 (3d Cir. 2002).
. . . whether there is sufficient evidence          We now turn to the claims against each of
that [the Defendants’] conduct rose to that         the Defendants.
level.” Nicini, 212 F.3d at 809.
                                                           1. Claims Against Yozviak
        When executive action is at issue, a                  and Dr. Puffenberger
violation of the Fourteenth Amendment
right to substantive due process may be                     As to the claims in Count One and
shown by conduct that “shocks the                   Count Four against Dr. Puffenberger and
conscience.” Lewis, 523 U.S. at 846-47.             Yozviak, we sustain the District Court’s
Negligent conduct is never egregious                grant of summary judgment in their favor.
enough to shock the conscience, but                 We find no error in the District Court’s
conduct intended to injure most likely will         grant of summary judgment in favor of
rise to the level of conscience-shocking.           Yozviak on A.M.’s claim that she is liable
See id. at 849. In between these two                for failing to treat him. Like the District
extremes is a middle range of conduct               Court, we find no evidence in the record to
known as deliberate indifference, which             support A.M.’s claims that Yozviak acted
may rise to the level of conscience-                with deliberate indifference in her alleged
shocking in certain circumstances. Id. at           failure to disseminate information to the
849-50. The question of whether conduct             Center’s staff about A.M.’s mental health
amounting to deliberate indifference is             history or take other steps in response to
sufficient to “shock the conscience”                the information.
requires an “exact analysis of [the]
circumstances” in a given case. Id. at 850.                Likewise, we find no error in the
                                                    District Court’s grant of summary
       The deliberate indifference standard         judgment in favor of Dr. Puffenberger.
“is sensibly employed only when actual              The evidence reveals that Dr. Puffenberger
deliberation is practical.” Id. at 851. As in       is a general physician who was under
a prison setting, we believe the custodial          contract with the Center to perform a
setting of a juvenile detention center              medical evaluation of each resident,

                                                7
including a physical examination, within            constitutional violation. Bd. of County
forty-eight hours of admission.           Dr.       Comm’rs of Bryan County, Okla. v.
Puffenberger saw A.M. on only one                   Brown, 520 U.S. 397, 403 (1997). A
occasion when he conducted the physical             plaintiff can establish causation by
examination, and the record does not                “demonstrat[ing] that the municipal action
include any evidence that Dr. Puffenberger          was taken with ‘deliberate indifference’ as
was asked, or required, to conduct a                to its known or obvious consequences.”
psychiatric evaluation of A.M. Even if we           Id. at 407.
assume for the purposes of summary
judgment that Dr. Puffenberger had some                     A.M. has identified the following
responsibility for formulating policies for         policies or customs of the Center as
the Center, our review of the record leads          providing a basis for liability: (1) deficient
us to the conclusion that A.M. failed to            hiring and staffing policies and practices;
present sufficient facts that any failure of        (2) lack of an adequate training program
Dr. Puffenberger with respect to his duties         for the Center’s child-care workers in
rose to the level of deliberate indifference.       critical areas such as de-escalating
                                                    conflicts between youths and managing
    2. Claims Against the Center and                youth behavior generally; (3) lack of
        Brulo and Kwarcinski in                     established protocols to ensure youth
        Their Official Capacities                   safety, including the management of
                                                    problematic youth behavior, de-escalation
       A.M. asserts claims against Brulo            of conflicts, and identification and
and Kwarcinski in their official capacities,        protection of children at risk of
based on their status as policymakers for           victimization; and (4) lack of established
the Center, and the Center itself. A suit           policies to address the mental and physical
against a governmental official in his or           health needs of youth residents.
her official capacity is treated as a suit
against the governmental entity itself. See                The District Court did not focus on
Hafer v. Melo, 502 U.S. 21, 25 (1991). A            whether A.M. had produced evidence of
governmental entity, like the Center,               the existence of the alleged policies or
cannot be liable under a theory of                  customs.      Instead, the District Court
respondeat superior or vicarious liability.         directed its analysis to whether there was a
See Monell v. New York Dep’t of Social              direct causal link between the alleged
Servs., 436 U.S. 658, 691-92 (1978).                policies or customs and the harms suffered
Rather, in order for a governmental entity          by A.M . See Kneipp v. Tedder, 95 F.3d
(gen ericall y r e f e r re d t o a s a             1199, 1213 (3d Cir. 1996) (stating a
“municipality”) to be liable for the                § 1983 plaintiff must “establish that the
violation of a constitutional right under           government policy or custom was the
§ 1983, the plaintiff must identify a policy        prox imate cause of the inju ries
or custom of the entity that caused the             sustained”). In the District Court’s view,

                                                8
evidence of a causal connection was                the residents was inadequate. Christopher
lacking. Our review of the record leads us         Traver testified that he had to supervise as
to hold there exist sufficient facts to            many as ten residents at one time, and he
prevent the grant of summary judgment              submitted a resignation letter in which he
such that a jury should make the ultimate          complained that only one child-care
determination as to the violation of the           worker would be left with the residents
alleged policies or customs, as we discuss         while he would be directed to complete
more fully below. Once evidentiary proof           tasks unrelated to supervising the
is adduced, the issue of proximate cause is        residents, such as cleaning and other
best left to the determination of a trier of       janitorial-type duties.
fact. See id.
                                                            There is also evidence in the record
Deficient Hiring and Staffing                      that the Center was having problems with
                                                   the supervision of residents by child-care
        A.M. presented evidence that a             workers at or around the time A.M. was a
number of the Center’s child-care workers          resident. For example, there are letters of
did not meet state standards for                   r e p r im a n d f r o m t h e C e n te r ’ s
educational training. Under state law, the         administrators to individual child-care
Center’s child-care workers had to                 workers, rebuking those workers for
possess, at a minimum, either an Associate         failing to adequately supervise the
Degree in one of the social sciences or            residents and failing to follow certain
exceptional ability in lieu of the academic        security measures.
credentials. 55 Pa. Code § 3760.55(b).
Employment applications produced for                       The above evidence is at least
certain child-care workers reveal that these       sufficient to create a fact issue as to
workers did not possess the requisite              whether the Center had a policy or custom
educational degree and there is no                 of deficient hiring and staffing.       In
evidence that they had the credentials that        addition to this evidence, A.M. submitted
would render them otherwise qualified for          the unrebutted testimony of a corrections
the job.                                           expert, Paul DeMuro, who opined that the
                                                   problems with inadequate supervision of
        More significantly, A.M. presented         residents directly contributed to the
evidence from which it may be inferred             abusive treatment A.M. endured at the
that the Center failed to ensure that there        Center. The District Court did not discuss
were enough child-care workers on duty to          this evidence, but we believe the evidence
appropriately supervise youth at all times.        provides a causal link between the hiring
Although Brulo testified in her deposition         and staffing policies and A.M .’s injuries.
that the Center complied with staffing             As long as the causal link between the
ratios, other evidence suggests that the           alleged policy or custom and the
number of child-care workers supervising           constitutional injury is “not too tenuous,

                                               9
the question whether the municipal policy             violation of constitutional rights, that the
or custom proximately caused the                      policymakers of the city can reasonably be
constitutional infringement should be left            said to have been deliberately indifferent
to the jury.” Bielevicz v. Dubinon, 915               to the need.”). The deficiency of a
F.2d 845, 851 (3d Cir. 1990). Based on                municipality’s training program must be
this standard, we conclude the evidence of            closely related to the plaintiff’s ultimate
the causal connection between these                   injuries. Id. at 391.
policies and A.M.’s injuries presented a
jury question.                                               The record discloses the following
                                                      with respect to the training of the Center’s
Inadequate Training                                   child-care workers. Child-care workers
                                                      received a three-day orientation after they
       Analysis of substantive due process            were hired, which essentially involved on-
claims requires full consideration of all the         the-job training with respect to such issues
circumstances of a given case. See Lewis,             as the Center’s physical plant and fire
523 U.S. at 850. Therefore, the evidence              safety. Brulo testified that the orientation
of deficient hiring and staffing policies             included training on dealing with
must be considered in context with the                behavioral issues, but she did not identify
evidence A.M. submitted concerning the                any specific training in this area. Brulo
lack of an adequate training program for              also spoke generally about training in the
the Center’s child-care workers. A.M.                 areas of mental health and dealing with
contends the Center failed to train its               children, but she failed to describe with
child-care workers with respect to de-                any specificity the training program for
escalating conflicts between youth,                   child-care workers.
managing youth behavior generally,
dealing with sex offenders, and identifying                   Kwarcinski testified that the entire
and protecting youth in the population who            staff of the Center received training on
would be easily victimized.                           dealing with physical threats to their own
                                                      safety and threats from bombs or weapons.
        A municipality may be liable for              Although Kwarcinski testified that staff
failing to train its employees if that failure        received training on defensive tactics in
amounts to deliberate indifference. See               dealing with conflicts between residents,
City of Canton v. Harris, 489 U.S. 378,               he stated that there was no training on how
389-90 (1989) (explaining that failure to             to de-escalate conflicts between youths or
train may amount to a policy or custom                identify children that could be easily
that is actionable under § 1983 when “in              victimized by other residents in the Center.
light of the duties assigned to specific              Other testimony indicates that child-care
officers or employees[,] the need for more            workers received training in CPR and first
or different training is so obvious, and the          aid but did not receive training in de-
inadequacy so likely to result in the                 escalating youth conflicts or identifying

                                                 10
and protecting youths that could be easily         County, 520 U.S. at 409-10 (“[A] high
victimized.                                        degree of predictability may also support
       Against this evidence, A.M.                 an inference of causation -- that the
presented the unrebutted testimony of his          municipality’s indifference led directly to
corrections expert, DeMuro. DeM uro                the very consequence that was so
opined that the Center did not have an             predictable.”).
adequate training program for its staff and
did not meet nationally recognized                        In our view, the evidence supports
standards for training, which included             an inference that the potential for conflict
having forty hours of pre-service training.        between residents of the Center was high.
In DeMuro’s opinion, the Center’s failure          Taken as a whole, we believe the evidence
to train its staff and follow other                concerning the Center’s failure to train its
recognized standards for the operation of          child-care workers in areas that would
juvenile detention facilities directly             reduce the risk of a resident being deprived
contributed to the inappropriate treatment         of his constitutional right to security and
of A.M. while he was detained.                     well-being was sufficient to prevent the
                                                   grant of summary judgment. In other
        The Center suggests that the               words, we cannot hold that the Center
numerous incident reports filed by child-          “was not deliberately indifferent to the risk
care workers demonstrate that A.M.’s               as a matter of law.” Berg v. County of
failure-to-train claim cannot be sustained.        Allegheny, 219 F.3d 261, 277 (3d Cir.
However, we fail to see the logic in this          2000). Viewing the record in the light
argument.       Rather than support the            most favorable to A.M., we conclude the
Center’s position, we see how a jury could         evidence concerning the Center’s training
view the incident reports as additional            program presents a genuine issue of
evidence of the lack of training for the           material fact as to the sufficiency of that
child-care workers. Several of the incident        program and whether the inadequacies in
reports indicate that child-care workers           the program bear a causal relationship to
watched conflicts between A.M. and other           A.M.’s injuries.
residents escalate without intervening,
resulting in physical injury to A.M.                Lack of Policies to Ensure Youth Safety
Viewing the incident reports in the light
most favorable to A.M., they demonstrate                  On appeal, A.M. argues he
the need for more or different training of         presented sufficient evidence from which
child-care workers to deal with residents          a reasonable jury could infer that the
like A.M., who have significant behavioral         Center’s lack of established policies and
and mental health problems. The incident           procedures to ensure youth safety may
reports also support an inference that             have caused his injuries “at least in part.”
recurrent harm to A.M. at the hands of             Bielevicz, 915 F.2d at 851. In this regard,
other residents was predictable. See Bryan         A.M. focuses primarily on the Center’s

                                              11
lack of a written policy or procedure for                   question on whether the Center’s failure to
reviewing and following up on incident                      establish a written policy and procedure
reports.                                                    for reviewing and following up on incident
                                                            reports amounts to deliberate indifference,
        There is contradictory testimony in                 we conclude that a reasonable jury could
the record regarding who was responsible                    conclude from the evidence that by failing
for reviewing incident reports and deciding                 to establish such a policy the Center
what course of action should be taken in                    disregarded an obvious consequence of its
response. Brulo and Kwarcinski believed                     action, namely, that residents of the Center
Jerome Prawdzik was responsible for                         could be at risk if information gleaned
reviewing all incident reports in the first                 from the incident reports was not reviewed
instance, investigating them, and giving                    and acted upon. Similarly, a reasonable
feedback to the child-care workers.                         jury could infer that the failure to establish
However, Prawdzik testified that incident                   the policy was causally related to the
reports would first go to Kwarcinski, who                   constitutional violations of which A.M .
would decide which reports should go to                     complains. See Natale v. Camden County
Prawdzik. Prawdzik indicated that either                    Corr. Facility, 318 F.3d 575, 585 (3d Cir.
Brulo or Kwarcinski had responsibility for                  2003) (holding that a reasonable jury could
deciding what course of action should be                    conclude that a governmental entity’s
taken in response to the incident reports.                  failure to establish a policy to address the
                                                            immediate medication needs of inmates
          DeM uro testified that the Center                 was deliberately indifferent).
had diffuse accountability and poor
communication in key areas such as                           Lack of Policies Regarding Residents’
reviewing and following up on incident                        Physical and Mental Health Needs
reports. In his opinion, deficiencies like
these illustrated that the Center had                              The District Court granted summary
seriously flawed policies and procedures                    judgment in favor of the Center, Brulo,
that contributed to A.M.’s injuries and                     and Kwarcinski on A.M.’s claim that the
abusive treatment. In addition to relying                   lack of policies or procedures to address
on this testimony, A.M. asserts that a                      the physical and mental health needs of
written policy clarifying the roles and                     residents led to a violation of his
r e s p o n si b i li t ie s of th e C e n t e r ’ s        constitutional rights. The District Court
administrators and staff with respect to the                concluded that there was insufficient
incident reports would have at least                        evidence that the Center was deliberately
minimized the chance that A.M. would be                     indifferent to A.M.’s medical needs, and
inappropriately placed with youth who had                   insufficient evidence that any policy or
previously assaulted him.                                   custom of not providing mental health care
                                                            worsened A.M.’s condition or otherwise
        Although this issue presents a close                caused him constitutional injury.

                                                       12
                                                          that the Center was deliberately indifferent
           We first address the District Court’s          to his serious mental health needs.
c o n c l u s io n t h a t A .M . p r e s e n te d
insufficient evidence to suggest that the                        A.M. presented evidence that the
Center was deliberately indifferent to his                Center’s administrators were aware, upon
serious medical needs. In this regard, the                his admission, that he had serious mental
District Court applied the deliberate                     health and behavioral problems, which
i n d i f ference standard for Eighth                     required medication and psychiatric care.
Amendment claims brought by prisoners                     There is conflicting evidence in the record
against prison officials for failure-to-treat.            regarding whether the Center ever
A.M. takes issue with the application of                  contacted A.M.’s treating psychiatrist to
this standard, noting that he was not a                   discuss his medication and treatment
convicted prisoner but merely a juvenile                  needs. A.M. also presented evidence that
detainee. Given his status as a detainee,                 after Dr. Gitlin’s evaluation of him on July
A.M. maintains his claims must be                         23, 1999, no other mental health
a s s e s s e d u n d e r t h e F o u r te e n t h        professionals were consulted or asked to
Amendment.                                                treat A.M., despite the ongoing difficulties
                                                          the Center was having in managing his
        We do not dispute that A.M.’s                     behavior. Rather than attending to the
claims are appropriately analyzed under                   underl y in g m e n t a l h e a lth iss u es
the Fourteenth Amendment since he was a                   contributing to the difficulties in managing
detainee and not a convicted prisoner.                    A.M ., the Center viewed him as merely a
However, the contours of a state’s due                    behavior problem.
process obligations to detainees with
respect to medical care have not been                            A.M. presented the unrebutted
defined by the Supreme Court. See City of                 testimony of his psychiatric expert, Dr.
Revere v. Mass. Gen. Hosp., 463 U.S. 239,                 Annie Steinberg, who stated that the
244 (1983). Yet, it is clear that detainees               Center did not provide appropriate
are entitled to no less protection than a                 treatment for A.M.’s pre-existing mental
convicted prisoner is entitled to under the               health condition while he was a resident.
Eighth Amendment. See id.; see also                       According to Dr. Steinberg, the Center did
Fuentes, 206 F.3d at 344. In Estelle v.                   not “mon itor, or recogn ize th e
Gamble, 429 U.S. 97 (1976), the Supreme                   exacerbation of [A.M.’s] psychiatric
Court held that a prisoner may state a                    symptoms, warning signs and the need for
cause of action under § 1983 upon                         modifications to the intervention, or
showing that a prison official was                        demonstrate the fundamental principles
deliberately indifferent to his serious                   relevant to the care of juveniles.” (J.A. at
illness or injury. Id. at 104-05. It is under             108a.)
this standard that we assess whether A.M.
has presented sufficient evidence to show                        We conclude the evidence A.M.

                                                     13
presented was sufficient to survive                  health concerns to the staff. There were
summary judgment on whether the Center               also the specific recommendations made
was deliberately indifferent to A.M.’s               by Dr. Gitlin for managing A.M.’s mental
mental health needs. A reasonable jury               health problems and behavior, which do
could conclude from the evidence that the            not appear to have been read by the
Center knew about A.M.’s significant                 Center’s administrators, shared with the
mental health issues but was unprepared to           child-care workers, or incorporated into a
take the steps necessary to address those            plan for A.M .’s safety or treatment.
issues. We believe a genuine issue of                Finally, Dr. Steinberg opined that the
material fact exists as to whether the               Center’s failure to provide appropriate
Center’s failure to establish policies to            treatment for A.M.’s pre-existing mental
address the mental health needs of                   health illnesses and protect A.M. from
residents like A.M. amounted to deliberate           harm worsened A.M.’s mental health
indifference.                                        condition. A.M. argues this testimony
                                                     demonstrates that the combination of his
       We next turn to A.M.’s argument               mental health con ditions and the
that he presented ample evidence that the            circumstances surrounding his detention
Center’s lack of policies to address the             created the direct harm that led to his
physical and mental health needs of                  injuries.
residents caused him harm.             A.M.
presented the unrebutted testimony of                      We believe the evidence A.M.
DeMuro that the Center had a seriously               adduced on the issue of whether the lack
flawed intake and assessment system,                 of policies to address the mental and
which failed to provide for the sharing and          physical health needs of residents caused
dissemination of critical information about          his injuries is “not too tenuous.”
his mental health history. DeMuro opined             Bielevicz, 915 F.2d at 851. We therefore
that poor staff communication, particularly          conclude that the issue of causation should
concerning the medical and mental health             have been left to a jury. Id.
needs of residents, contributed to A.M.’s
ongoing abuse by other residents. In                        In summary, based on the foregoing
addition to DeMuro’s testimony, A.M.                 reasons, we hold that the District Court
presented evidence that the Center never             erred in granting summary judgment in
contacted his treating psychiatrist after his        favor of the Center and Brulo and
admission and had no protocols to address            Kwarcinski in their official capacities.3
when a resident’s treating psychiatrist was
to be contacted, what follow-up was to be
done once a resident received a mental                   3
                                                          As stated earlier, the parties do not
health evaluation, and w ho was
                                                     appear to dispute that A.M. has a protected
responsible for comm unica ting
                                                     liberty interest in his personal security and
information about a resident’s mental
                                                     well-being. Implicit in this opinion is the

                                                14
 3. Claims Against Brulo, Kwarcinski,                 Kwarcinski in their roles as policymakers
    and Prawdzik in Their Individual                  for the Center. Individual defendants who
              Capacities                              are policymakers may be liable under
                                                      § 1983 if it is shown that such defendants,
        A.M.’s claims against Brulo,                  “with deliberate indifference to the
Kwarcinski, and Prawdzik in their                     consequences, established and maintained
individual capacities allege that they are            a policy, practice or custom which directly
liable for developing inadequate policies             caused [the] constitutional harm.”
and customs and failing to adequately                 Stoneking v. Bradford Area Sch. Dist., 882
supervise their subordinates. The District            F.2d 720, 725 (3d Cir. 1989). Evidence in
Court disposed of the claims against these            the record show s that Brulo and
Defendants, concluding there was no                   Kw arcin ski had responsibility for
evidence to suggest that any person under             developing policies and procedures for the
their supervision violated A.M .’s                    Center. Given our conclusion that A.M .
constitutional rights. Because A.M.’s                 presented sufficient evidence to present a
claims implicate these Defendants in their            jury question on whether the Center’s
roles as supervisors, we address the claims           policies and procedures caused his
in terms of supervisory liability.                    injuries, we conclude summary judgment
                                                      in favor of Brulo and Kwarcinski in their
       There are two theories of                      individual capacities was inappropriate.
supervisory liability that are applicable to
this case. The first involves Brulo and                       The second theory of liability
                                                      provides that a supervisor may be
                                                      personally liable under § 1983 if he or she
                                                      participated in violating the plaintiff’s
view that, given this protected interest, a
                                                      rights, directed others to violate them, or,
state-run juvenile detention center at least
                                                      as the person in charge, had knowledge of
has a duty to protect detainees from harm
                                                      and acquiesced in his subordinates’
(whether self-inflicted or inflicted by
                                                      violations.     See Baker v. Monroe
others) and provide, or arrange for,
                                                      Township, 50 F.3d 1186, 1190-91 (3d Cir.
treatment of mental and physical illnesses,
                                                      1995). Again, given our conclusion, as
injuries, and disabilities.      A juvenile
                                                      discussed below, that A.M. presented
detention center is comparable to a prison,
                                                      sufficient evidence to prevent the grant of
which, in general, does not have as its
                                                      summary judgment on whether the child-
primary aim the treatment of mental or
                                                      care workers were deliberately indifferent
physical illnesses, injuries, or disabilities,
                                                      to A.M.’s constitutional rights, we believe
but nonetheless has a duty to care for and
                                                      summary judgment in favor of their
protect its inmates. On remand, the district
                                                      supervisors was inappropriate.         The
court should more precisely define the
                                                      incident reports prepared by the child-care
duties the Center owes to its residents and
                                                      work ers provided notice to their
consider the scope of those duties.

                                                 15
supervisors that A.M. was being assaulted                    A.M. contends the Fuentes standard
by other residents and had severe behavior           is inapplicable in this case because it
problems. While there is some evidence               applies to the use of force by prison
that Brulo, Kwarcinski, and Prawdzik took            officials in a single instance of prisoner
some disciplinary action with respect to             unrest where there is a need to act quickly.
certain child-care workers, A .M.’s                  In contrast to a single instance of prisoner
evidence that they took little or no action          unrest, A.M. points out that he was
to protect him is sufficient to present a            assaulted by other residents on numerous
genuine issue of material fact as to their           occasions over a five-week period of
knowledge of and acquiescence in the                 detention, many times in the presence of
conduct of the child-care workers.                   child-care workers. A.M . argues that it is
                                                     inappropriate to apply the deferential
       Based on the foregoing, we hold               malicious and sadistic standard in a case
that the District Court erred in granting            such as his where there were almost daily
summary judgment in favor of Brulo,                  physical altercations between A.M. and
Kwarcinski, and Prawdzik in their                    other residents. A.M. urges that his case is
individual capacities.                               more appropriately judged by the
                                                     deliberate indifference standard.        We
4. Claims Against Prawdzik, Considine,               agree.
          Traver, and Parker
                                                             This case does not appear to us as
        The District Court granted summary           one in which the child-care workers were
judgment in favor of these former child-             required to make split-second decisions to
care workers and their immediate                     maintain or restore order through the use
supervisor on A.M.’s claim that they                 of excessive physical force. Cf. Hudson v.
repeatedly failed to protect him from harm.          McMillian, 503 U.S. 1, 6-7 (1992)
On appeal, A.M. argues the District Court            (holding that the core judicial inquiry in
applied the incorrect standard for assessing         cases where prison officials are accused of
their liability. As noted above, the District        using excessive force in the prison
Court relied on the standard for assessing           disturbance context is “whether force was
claims of excessive use of force by prison           applied in a good-faith effort to maintain
officials in the prison disturbance context.         or restore discipline, or maliciously and
See Fuentes, 206 F.3d at 345 (holding that           sadistically to cause harm”). Instead, the
excessive force claims in the context of a           evidence in this case presents a situation in
prison disturbance require a subjective              which child-care workers and their
inquiry into whether the force was applied           immediate supervisor had the opportunity
in a good-faith effort to restore or maintain        over a five-week period to see a pattern of
discipline, or maliciously and sadistically          physical assaults against A.M. emerging,
to cause harm).                                      consult amongst each other concerning the
                                                     appropriate response to this pattern, and

                                                16
develop a plan to protect A.M. from                         We conclude that the District Court
assaults by other residents.                         should have analyzed A.M.’s claims
                                                     against the child-care workers and their
        Other courts have applied the                immediate supervisor using the deliberate
deliberate indifference standard in cases            indifference standard. The deliberate
where prison officials failed to protect an          indifference standard in this context
inmate from attack by another inmate.                requires evidence that the Defendants were
See, e.g., Jeffers v. Gomez, 267 F.3d 895,           deliberately indifferent to a substantial risk
913 (9th Cir. 2001) (applying the                    of harm to A.M. and did nothing to
deliberate indifference standard to claim            prevent it. See Farmer v. Brennan, 511
that prison officials failed to act on rumors        U.S. 834 (1994). 4 Applying this standard,
that Hispanic inmates were planning to               we believe the evidence, viewed in the
attack Black inmates); Williams v.                   light most favorable to A.M., is sufficient
Mueller, 13 F.3d 1214, 1216 (8th Cir.                to present a jury question on whether the
1994) (explaining application of the                 child-care workers and their immediate
deliberate indifference standard to a prison         supervisor were deliberately indifferent to
official’s obligation to protect inmates             A.M.’s right to security and well-being.
from harm by other inmates); Walker v.               See Nicini, 212 F.3d at 816 (Rendell, J.,
Norris, 917 F.2d 1449, 1453 (6th Cir.                dissenting) (“whether or not a defendant’s
1990) (applying the deliberate indifference          conduct amounts to deliberate indifference
standard to claim that prison officials              has been described as a ‘classic issue for
failed to prevent one inmate from stabbing           the fact finder’ and ‘a factual mainstay of
and killing another inmate).                         actions under [§] 1983’”) (quoting
                                                     Armstrong v. Squadrito, 152 F.3d 564, 577
        While this circuit has not spoken            (7th Cir. 1998)).
directly on this issue, we have held that a
corrections officer who witnesses but fails                 The evidence, in particular the
to intervene in the beating of an inmate by
other officers is culpable if the officer had
a “reasonable opportunity” to intervene but             4
                                                         We note that the claim in Farmer was
refused to do so. Smith v. Mensinger, 293
                                                     based on the Eighth Amendment, not the
F.3d 641, 650 (3d Cir. 2002). Although
                                                     Fourteenth Amendment. However, as we
Mensinger is not directly on point, it
                                                     previously discussed, the contours of a
nonetheless provides support for our
                                                     state’s due process obligations to detainees
conclusion that the District Court erred in
                                                     have not been defined. See Doe v.
applying the malicious and sadistic
                                                     Washington County, 150 F.3d 920, 922
standard of Fuentes to A.M.’s claims
                                                     (8th Cir. 1998).        We reiterate that
against the child-care workers and their
                                                     detainees are entitled to no less protection
immediate supervisor.
                                                     than a convicted prisoner.         See id.;
                                                     Fuentes, 206 F.3d at 344.

                                                17
numerous incident reports, supports
A.M.’s contention that the child-care
workers failed to intervene when
altercations between A.M. and other
residents began.       More troubling is
evidence that suggests child-care workers
would allow A.M. to get beaten up
because they were sick of him and he
deserved it. In our view, this evidence is
sufficient to prevent the grant of summary
judgment. Accordingly, we hold that the
District Court’s grant of summary
judgment in favor of Prawdzik, Considine,
Traver, and Parker must be reversed.


          IV. CONCLUSION

       For the reasons set forth in this
opinion, we will AFFIRM the District
Court’s grant of summary judgment in
favor of Elaine Yozviak, in her individual
capacity, and Dr. Mark Puffenberger, in
his individual and official capacities.
However, we will REVERSE the District
Court’s grant of summary judgment in
favor of the Center, Sandra Brulo and
Louis Kwarcinski, in their official and
individual cap acitie s, and Jerome
Prawdzik, Chris Traver, Chris Parker, and
Michael Considine, in their individual
capacities, and REMAND the case for
further proceedings.




                                             18